Title: Joseph C. Cabell’s Notes on Collegiate Districts for a System of Public Education, [after 24 October 1817]
From: Cabell, Joseph Carrington
To: 


                    
                         after 24 Oct. 1817
                    
                    
                    
                    
                    
                        
                            
                            West of the Blue Ridge
                            
                        
                        
                            
                            Wythe
                            7180
                            
                        
                        
                            
                            Montgomery
                            7253
                            
                        
                        
                            
                            Grayson
                            4641
                            
                        
                        
                            
                            GilesWashington
                            10561
                            
                        
                        
                            1.
                            Lee
                            4337
                            
                        
                        
                            
                            Russell
                            5894
                            
                        
                        
                            
                            Tazewell
                            2061
                            
                        
                        
                            
                            Scott
                             
                            
                        
                        
                            
                            
                            41,927
                            
                        
                        
                            
                            Giles
                            3478
                            
                        
                        
                            
                            Monroe
                            4898
                            
                        
                        
                            
                            Greenbrier
                            5390
                            
                        
                        
                            2.
                            Kanawha
                            3468
                            
                        
                        
                            
                            Mason
                            1742
                            
                        
                        
                            
                            Cabell
                            5472
                            
                        
                        
                            
                            
                            24,448
                            
                        
                        
                            
                            Botetourt
                            10736
                            
                        
                        
                            
                            Bath
                            3806
                            
                        
                        
                            3.
                            Rockbridge
                            8,545
                            
                        
                        
                            
                            Augusta
                            11,232
                            
                        
                        
                            
                            Pendleton
                            3952
                            
                        
                        
                            
                            Rockingham
                            11,049
                            
                        
                        
                            
                            
                            45,36849,320
                            
                        
                        
                            
                            Shenandoah
                            12461
                            
                        
                        
                            
                            Frederick
                            15547
                            
                        
                        
                            
                            Jefferson
                            7967
                            
                        
                        
                            4.
                            Berkeley
                            9760
                            
                        
                        
                            
                            Hampshire
                            8731
                            
                        
                        
                            
                            Hardy
                            4579
                            
                        
                        
                            
                            
                            59,045
                            
                        
                        
                            
                            Randolph
                            2706
                            
                        
                        
                            
                            Harrison & Lewis
                            9448
                            
                        
                        
                            
                            Wood
                            2585
                            
                        
                        
                            5.
                            Ohio & Tyler
                            7681
                            
                        
                        
                            
                            Brooke
                            2471
                            
                        
                        
                            
                            Monongalia
                            12405
                            
                        
                        
                            
                            
                            37,296
                            
                        
                        
                            
                            East of the Blue Ridge
                            
                        
                        
                            
                            Albemarle
                            8632
                            
                        
                        
                            
                            Nelson
                            4997
                            
                        
                        
                            
                            Fluvanna
                            2576
                            
                        
                        
                            
                            Goochland
                            4230
                            
                        
                        
                            6.
                            Louisa
                            5313
                            
                        
                        
                            
                            Orange
                            5711
                            
                        
                        
                            
                            Madison
                            4223
                            
                        
                        
                            
                            Spottsylvania
                            5596
                            
                        
                        
                            
                            
                            41,278
                            
                        
                        
                            
                            Culpepper
                            10391
                            
                        
                        
                            
                            Fauquier
                            11984
                            
                        
                        
                            
                            Loudon
                            15577
                            
                        
                        
                            7.
                            Fairfax
                            6620
                            
                        
                        
                            
                            Prince William
                            5733
                            
                        
                        
                            
                            
                            55,62450,305
                            
                        
                        
                            
                             Stafford
                            5319
                            
                        
                        
                            
                            King George
                            2381
                            
                        
                        
                            
                            Westmoreland
                            3401
                            
                        
                        
                            
                            Richmond
                            2775
                            
                        
                        
                            
                            Northumberland
                            4162
                            
                        
                        
                            8.
                            Lancaster
                            2276
                            
                        
                        
                            
                            Essex
                            3411
                            
                        
                        
                            
                            King & Queen
                            4718
                            
                        
                        
                            
                            King William
                            3264
                            
                        
                        
                            
                            Caroline
                            6452
                            
                        
                        
                            
                            Hanover
                            6219
                            
                        
                        
                            
                            
                            39,05944,378
                            
                        
                        
                            
                            Middlesex
                            1811
                            
                        
                        
                            
                            Mathews
                            2118
                            
                        
                        
                            
                            Gloucester
                            4183
                            
                        
                        
                            
                            York
                            1789
                            
                        
                        
                            
                            Elizabeth City
                            1799
                            
                        
                        
                            9.
                            Warwick
                            697
                            
                        
                        
                            
                            James City
                            1354
                            
                        
                        
                            
                            Charles City
                            2776
                            
                        
                        
                            
                            New Kent
                            2445
                            
                        
                        
                            
                            Henrico
                            4384
                            
                        
                        
                            
                            City of Richmond
                            4798
                            
                        
                        
                            
                            Surrey
                            5,751
                            
                        
                        
                            
                            Isle of Wight
                            4447
                            
                        
                        
                            
                            Nansemond
                            4593
                            
                        
                        
                            
                            Norfolk
                            7445
                            
                        
                        
                            
                            Norfolk Borough
                            4776
                            
                        
                        
                            
                            Princess  Anne
                            5305
                            
                        
                        
                            
                            
                            60,471
                            
                        
                        
                            
                            Patrick
                            3696
                            
                        
                        
                            
                            Henry
                            3641
                            
                        
                        
                            
                            Pittsylvania
                            10710
                            
                        
                        
                            1110.
                            Franklin
                            7966
                            
                        
                        
                            
                            Bedford
                            9789
                            
                        
                        
                            
                            Campbell
                            5370
                            
                        
                        
                            
                            Amherst
                            5143
                            
                        
                        
                            
                            Buckingham
                            7780
                            
                        
                        
                            
                            
                            44,306 36,52646,315
                            
                        
                        
                            
                            Halifax
                            12117
                            
                        
                        
                            
                            Charlotte
                            5354
                            
                        
                        
                            
                            Prince Edward
                            5264
                            
                        
                        
                            
                            Buckingham
                            7780
                            
                        
                        
                            1211.
                            Cumberland
                            3715
                            
                        
                        
                            
                            Amelia
                            3253
                            
                        
                        
                            
                            Nottoway
                            2730
                            
                        
                        
                            
                            Lunenburg
                            7796
                            
                        
                        
                            
                            Meclenburg
                            4933
                            
                        
                        
                            
                            Powhatan
                            2484
                            
                        
                        
                            
                            
                            47,646 46,959
                            
                        
                        
                            
                            Powhatan
                            2484
                            
                        
                        
                            
                            Chesterfield
                            3691
                            
                        
                        
                            
                            Dinwiddie
                            4606
                            
                        
                        
                            
                            Petersburg
                            2406
                            
                        
                        
                            1312.
                            Prince George
                            3101
                            
                        
                        
                            
                            Sussex
                            4436
                            
                        
                        
                            
                            Southampton
                            5982
                            
                        
                        
                            
                            Greensville
                            2254
                            
                        
                        
                            
                            Brunswick
                            5665
                            
                        
                        
                            
                            Nottoway
                            2730
                            
                        
                        
                            
                            Amelia
                            3253
                            
                        
                        
                            
                            
                            40,608
                            
                        
                        
                            
                            Eastern Shore
                            
                        
                        
                            1413.
                            Accomack
                            9341
                            
                        
                        
                            
                            Northampton
                            3224
                            
                        
                        
                            
                            
                            12,565
                            
                        
                    
                    Arrangement of the Commonwealth into Academical Districts.
                    
                     11 Large & 2 Small Districts—one of the Latter on the waters of the Kanawha; the other on the Eastern Shore:—making
                    
                    Each District to furnish the buildings, And each to draw an annuity from the Literary fund for the endowment of the Academy.
                    All the large districts to draw an equal annuity. The two small ones to divide one portion between them.
                    
                